Citation Nr: 0501343	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for seizure disability, 
claimed as head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had over 9 years active duty ending in March 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In June 2004, the case was remanded by the Board for further 
development.


FINDINGS OF FACT

1.  The veteran suffered a head injury in service.  

2.  The veteran's seizure disability was not manifested 
during the veteran's active duty service or for a few years 
thereafter, nor is his seizure disability otherwise related 
to such service or to the head injury suffered during 
service.


CONCLUSION OF LAW

The veteran's seizure disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case, have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
April 2001 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Here, the initial rating decision was 
dated in January 2000, prior to the enactment of VCAA.  In 
October 2001, the RO reissued a post VCAA rating decision.  
In this case, the RO provided VCAA notice in the April 2001 
letter, which was prior to the reissued post VCAA rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes a  
separation examination, private and VA medical records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
epilepsies, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In his January 2001 notice of disagreement, the veteran 
indicated that between September 1984 and the summer of 1985, 
he was struck on the left side of his head with a flying 
bottle.  He noticed he was bleeding from the wound on his 
head.  The following morning he was treated for the injury.  
The veteran's fellow serviceman in a statement received in 
August 1999, stated that he witnessed the veteran being 
struck in the back of the head with a beer bottle.  Included 
in the claims file is a March 1995 separation examination 
report which does not make reference to any head injury or 
seizure disorder.  The veteran's neurological system was 
clinically evaluated as normal at that time.  In the 
accompanying March 1995 Report of Medical History, the 
veteran checked the appropriate box to report that he did not 
have a head injury during service.  However, in his January 
2001 notice of disagreement, the veteran explained that at 
separation he checked "no" for a head injury because he 
forgot he had a head injury around 11 years earlier.  

The veteran's service medical records prior to 1992 are 
unavailable.  The veteran has reported that he has been 
unable to obtain such records on his own.  The RO also has 
been unable to obtain the records.  Although the veteran's 
personnel records have been obtained in compliance with the 
June 2004 Board remand, these records are unreadable.  
Nevertheless, the veteran has not been prejudiced because as 
instructed by the Board remand, he was afforded a VA 
examination in October 2004 and the examiner was instructed 
to assume that the veteran had a head injury from 1984 to 
1986 if the veteran was found to have a seizure disorder, and 
the examiner was asked to provide an etiology opinion 
regarding the seizure disability.  The October 2004 VA 
examination will be discussed below.  

VA medical records dated from July 1998 to October 1998 in 
presenting the veteran's history as reported by the veteran, 
indicated that the veteran's first known seizure was in 
January 1998.  In the fall of 1997, he had a spell while at a 
job interview and lost consciousness.  He was hospitalized 
but no cause for the black out was found.  The records 
reported the veteran had a head injury in the mid 1980s and 
has had intermittent headaches since that time.  The 
veteran's July 1998 neurological examination revealed that 
there was no tenderness over the left occipital area or 
paracervical area and no sensory loss over the occipital 
nerve distribution.  The examiner opined that the veteran had 
at least one generalized convulsion, which was preceded by a 
brief aura.  It was unclear if the spell in 1997 was a 
seizure.  An October 1998 VA progress note showed that since 
July 1998, the veteran apparently reported to have had 3 
seizures.  The examiner concluded that the veteran was likely 
to have a history of complex partial seizures with secondary 
generalization.  

Private medical records from July 1998 to December 1998, 
indicated treatment for the veteran's seizure disorder.  July 
1998 records noted the veteran's January 1998 seizure, 
September 1997 black out, and revealed that a subsequent MRI 
showed a lesion in the left occiput.  The veteran's strike to 
the head in the mid 1980s was listed as a seizure risk 
factor.  A November 1998 letter from a private medical doctor 
indicated that a MRI of the brain showed enlargement of the 
left temporal horn and smaller size of the left mesial 
temporal lobe structures consistent with mesial temporal 
sclerosis.  An EEG demonstrated sharp wave eplileptiform 
discharges in the left temporal region.  The doctor stated 
that the veteran had left temporal lobe epilepsy and needed 
to be on anti-epileptic medication to prevent recurrent 
seizures.  A December 1998 record indicated that the 
veteran's EEG demonstrated sharp waves localized to left 
temporal lobe and a MRI showed apparently left temporal 
atrophy versus sclerosis.  

During the October 2004 VA examination, the veteran's seizure 
history was reiterated.  Since the onset of epilepsy in the 
late 1990s, the veteran reported having 10 seizures, with the 
last seizure being in July 2004.  The examiner opined that 
the veteran had idiopathic epilepsy, and the underlying cause 
has not been identified.  The examiner explained that 
although the veteran had a head injury, he did not have a 
history consistent with the current definitions of brain 
injury which includes a history of loss of consciousness, 
memory alteration, amnesia, skull fracture, brain contusion, 
or hematoma.  Without any of these there is no association 
between the injury and the development of epilepsy.  The 
examiner elaborated that according to medical literature, 
mild traumatic brain injury in which the brain injury occurs 
resulting in loss of consciousness or amnesia has a 
questionable significance in the development of epilepsy with 
a relative risk of 1.5 compared to a relative risk of 1 in 
the general population.  The examiner stated that the 
veteran's history has no evidence of brain injury, only head 
injury.  The examiner concluded that at this time, the 
veteran's history was most consistent with idiopathic 
epilepsy which affects around 3 percent of the population.  
Thus, the examiner opined that the veteran's idiopathic 
epilepsy (seizure disorder) is not causally related to his 
history of head injury incurred during active military 
service.  

As already noted, for purposes of this decision the Board has 
proceeded on the basis that the veteran did in fact suffer a 
head injury during service.  However, the question of a 
causal relationship between the inservice head injury and the 
seizure disorder manifested several years after service must 
be addressed by medically trained individuals.  The Board is 
not competent to render opinions as to medical etiology and 
must rely on opinions by medical professionals.  In the 
present case, the October 2004 VA examiner, with full 
knowledge of the veteran's history of an inservice head 
injury, was nevertheless of the opinion that there is no 
causal relationship to his post-service seizure disorder.  
The examiner's opinion was based on examination of the 
veteran, review of the claims file, and review of pertinent 
medical literature.  The Board finds the October 2004 VA 
report to be detailed and persuasive.  The clear opinion of 
the examiner was that there is no relationship between the 
veteran's seizure disorder (described as idiopathic) and the 
inservice head injury.  Under the circumstances, the Board is 
led to the conclusion that the preponderance of the evidence 
is against the veteran's claim.  It follows that there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


